DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21-25 and 27-39 are rejected under 35 U.S.C. 103 as being unpatentable over Knapp DE 2 917 233) in view of Frank (US 2,235,651), Rudewick (US 3,921,659), and Eveleigh (US 6,042,015).
	As to claim 21, Knapp teaches a fluid supply assembly (Fig. 1) comprising:
	a mixing valve 10-15 housed in a mixing cavity and configured to be movable to first increase cold fluid flow and then increase hot fluid flow (page 5, lines 1-7), and thus necessarily including a first position corresponding to the claimed “full-cold” position which provides a first amount of cold fluid flow from a cold fluid inlet 2 into the mixing cavity and a second “full-hot” position providing a flow of hot fluid into the mixing cavity; and
	an anti-scald device comprising a thermal actuator 17 and a plunger 18 wherein the thermal actuator 17 is configured to move the plunger 18 to close a hot fluid inlet 3 when a temperature of a mixed fluid flow, formed from hot fluid and cold fluid mixed in the mixing cavity, reaches a set-point temperature (page 6, lines 1-9);
	

	Knapp, as modified, does not explicitly teach that when the hot fluid inlet 3 is closed, cold water continues to flow to the thermal actuator 17 to cool the thermal actuator 17 to allow the thermal actuator 17 to reset. However, Eveleigh teaches an anti-scald valve wherein when a hot fluid inlet 12 is closed, cold water continues to flow to a thermal actuator 35 via a cold fluid inlet 11 (Fig. 5). Such a configuration allows a continuous flow of water at a safe temperature for the user (col. 6, lines 5-37). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the 
	As to claims 22-24, Knapp teaches a manifold housing 1 which comprises the mixing cavity, the hot fluid inlet 3, and the cold fluid inlet 2, and an anti-scald cavity containing the anti-scald device, wherein the mixing cavity is fluidly connected to a sensing region of the anti-scald cavity via passage 16 (Fig. 1).
	As to claim 25, Knapp teaches the hot fluid inlet 3 and the cold fluid inlet 2 connected to the mixing cavity, wherein the mixing cavity is fluidly connected to a sensing region of the anti-scald cavity such that the mixed fluid flow formed from the hot fluid and cold fluid travels through the sensing region of the anti-scald cavity and then out a mixed fluid outlet 8 (Fig. 1).
	As to claim 27, Knapp teaches a coupled mixing valve configured to simultaneously adjust flow of both hot and cold fluid into the mixing cavity (page 5, lines 1-7).
	As to claims 28-30, Knapp, as modified, teaches a rotating disc member which operates to provide proportional flow of hot and cold fluid to the mixing cavity, but does not explicitly teach the specific cam design as claimed. However, absent any disclosure of criticality or unexpected result provided by the claimed feature, such is considered to be functionally equivalent as it arrives at the same flow control as that of Knapp in a manner involving predictable results to one of ordinary skill in the art. Because these two elements were art-recognized equivalents at the time of the invention in those applications where it is immaterial whether or not a cam is used for flow control, one of 
	As to claims 31 and 33, Knapp teaches a mechanically actuated valve 20 wherein when actuated in an open direction hot and cold fluid travels to the mixing cavity.
	As to claim 32, Knapp does not explicitly teach that valve 20 is electrically actuated. However, absent any disclosure of criticality or unexpected result provided by the claimed feature, such is considered to be functionally equivalent as it arrives at the same flow control as that of Knapp in a manner involving predictable results to one of ordinary skill in the art. Because these two elements were art-recognized equivalents at the time of the invention in those applications where it is immaterial whether or not a mechanical or electrical valve is used for flow control, one of ordinary skill would have found it obvious to use the claimed electric valve structure as it would allow external and/or remotely activated control of the operation of the valve 20.
	As to claim 34, Knapp teaches that the thermal actuator 17 is configured to expand to move the plunger 18 to close the hot fluid inlet 3 (page 6, lines 1-9).
	As to claim 35, Knapp does not explicitly teach that the set-point temperature is adjustable via an assembly component. However the examiner takes Official Notice that such a feature is well known in the valve art. Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the device of Knapp to include a component for manual set-point temperature adjustment as 
	As to claims 36-37, Knapp teaches the plunger 18 separating a sensing region from a plunger region, wherein hot fluid from the inlet 3 travels to the plunger region and then to the mixing cavity (Fig. 1).
	As to claim 38, Knapp is silent regarding the thermal actuator material. However the examiner takes Official Notice that it is well known in the valve art to use thermally responsive wax for such an actuator. Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the actuator 17 of Knapp to utilize a wax material as it is effective and readily available. 
	As to claim 39, Knapp teaches a shaft portion 12 configured to mount to a handle member 14 (Fig. 1).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Knapp in view of Frank and Rudewick as applied to claim 21 above, and further in view of Dolgos (US 2014/0261781).
	As to claim 26, Knapp does not explicitly teach a spout housing as claimed. However, Dolgos teaches installing a mixing valve within a spout housing (Figs. 1-3). As such it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the assembly of Knapp to be installed within a spout housing as claimed and taught by Dolgos because it would facilitate convenient operation for the end user.

Response to Arguments
Applicant’s arguments, see pages 6-7, filed 2/8/2021, with respect to the claim rejections under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Frank (US 2,235,651) and Eveleigh (US 6,042,015).

Conclusion
This action is being made NON-FINAL in order to afford the applicant the opportunity to respond to the new ground(s) of rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199.  The examiner can normally be reached on Monday-Thursday 8:00 - 6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on (571) 272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763